Citation Nr: 0433107	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-20 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that, in part, 
granted service connection at an initial disability rating of 
10 percent for a hiatal hernia; the veteran appeals for a 
higher initial rating.  

In November 2001, a Travel Board hearing was conducted before 
the Board sitting at the RO.
 
In March 2002, the Board chose to undertake additional 
development on this claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  Accordingly, in July 2003, the Board 
remanded this case to the RO for additional evidentiary 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  

The Board notes that in September 2001, the veteran filed 
multiple claims which do not appear to have been considered 
by the RO.  Specifically, the veteran filed claims seeking 
service connection for the following: (1) a surgical scar, 
secondary to her service-connected low back disorder; (2) 
hypertension, secondary to her service-connected low back 
disorder; (3) urinary and fecal incontinence, secondary to 
her service-connected low back disorder; (4) bilateral knee 
disorders; and (5) left eye disorder; and left knee.  The 
veteran also filed claims seeking increased disability 
ratings for her service-connected low back disorder, chronic 
adjustment disorder, and left shoulder disorder.  As these 
claims have not been considered by the RO, the are referred 
back to the RO for development and adjudication as 
appropriate.  




FINDINGS OF FACT

The veteran's hiatal hernia has not been productive of 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
November 1989 to September 1997.  A review of her service 
medical records revealed that she was treated in September 
1990 for nausea, diarrhea, and a fainting episode.  At that 
time, she reported abdominal tenderness.  After a physical 
examination, the clinical assessment was hiatal hernia.  She 
was then scheduled to undergo an upper gastro-intestinal 
(UGI) series and abdominal ultrasound, but failed to report 
for testing.  There was no further mention of a hiatal hernia 
in the service medical records.  In September 1997, the 
veteran was separated from the service and placed on the 
temporary disability retired list with a 40 percent 
evaluation for post-laminectomy syndrome with epidural 
evaluation for post-laminectomy syndrome with epidural 
fibrosis involving the left S1 nerve root, status post August 
1995 left L5-S1 diskectomy.  

In September 1997, the veteran filed a claim seeking, in 
part, service connection for hiatal hernia.  

In June 1998, the RO issued a rating decision denying this 
claim.  The veteran timely perfected her appeal of this 
decision, and in November 1999, the Board issued a decision 
granting service connection for hiatal hernia.  

In December 1999, the RO issued a rating decision that 
granted service connection at an initial disability rating of 
10 percent for hiatal hernia, effective from September 1997.  
The veteran timely perfected an appeal of this decision 
seeking a higher initial disability rating.

In support of her claim, the RO has obtained medical 
treatment records, dated from October 1997 to March 2004, 
from the VA Central Alabama Healthcare System, including the 
VA medical center in Montgomery, Alabama.  A review of these 
records revealed treatment for numerous conditions, including 
extensive treatment for the veteran's service-connected back 
disorder.  

In October 1997, a VA general physical examination was 
conducted.  The report noted the veteran's complaints of low 
substernal burning and epigastric pain.  She reported 
episodes at night when there is bitter material in her 
throat.  She also reported a sensation that food will stick 
when she swallows.  The report noted that the veteran weighed 
166.7 pounds.  Physical examination of the digestive system 
revealed no abdominal viscera, no areas of tenderness, and no 
masses felt.  The report concluded, in part, with a diagnosis 
of esophageal reflux disorder (possible hiatal hernia).  

A UGI series was performed in October 1997.  The report noted 
that single and double contrast images of the esophagus 
showed normal peristalsis.  There was normal mucosal release, 
and no evidence of esophagitis.  In the supine position, 
severe gastroesophageal reflux was noted up to the clavicles.  
Double contrast images of the stomach appeared normal without 
evidence of ulcers or masses.  Double contrast images of the 
duodenal c-loop and duodenal bulb demonstrated normal mucosal 
release, and no evidence of an ulcer.  The report concluded 
with an impression of severe gastroesophageal reflux, a very 
small hiatal hernia, and no evidence of reflux esophagitis.  

In May 1998, a VA general physical examination was conducted.  
The report noted the veteran's narrative history of 
gastroesophageal reflux disease.  She reported that her 
symptoms for this condition, including heartburn and nausea, 
worsen whenever she receives steroid injections.  She denied 
any history of any vomiting, and uses over-the-counter Zantac 
as needed to treat these symptoms.  Physical examination 
revealed that the veteran was 5 foot 1 inch tall, and weighed 
160 pounds.  The report concluded, in part, with a diagnosis 
of history of hiatal hernia.
 
A June 1999 treatment report noted that Prevacid was 
prescribed.  In September 1999, the veteran was treated for a 
history of gastroesophageal reflux disease (GERD) which was 
not responding well to Zantac.  The report noted that she was 
following the food protocol, and wanted to try some Prevacid.  
It concluded with an assessment of chronic pain in the back, 
status post surgery.  A December 1999 treatment report noted 
that her use of Prevacid was helping with her reflux.  The 
report concluded with an assessment, in part, of history of 
GERD, continue Prevacid.  

A treatment report, dated in July 2000, noted that the 
veteran weighed 169.5 pounds.  A treatment report, dated in 
July 2001, noted that she weighed 176 pounds.  

In November 2001, a hearing was conducted before the Board 
sitting at the RO.  At the hearing, the veteran testified 
that her hiatal hernia results in a constant burning or 
choking feeling in the sternum area.  She indicated that she 
wakes up in the middle of the night strangling on food that 
has regurgitated into her esophagus, and that this happens 
two to three times per week on average.  She reported that 
she is constantly taking medication to treat the symptoms of 
this condition.  

A March 2002 treatment report noted, in part, the veteran's 
complaints of GERD.  
She also reported symptoms of nausea when sitting up.

In January 2003, the veteran underwent an UGI without KUB 
that revealed findings of a small sliding hiatal hernia 
without gastroesophageal reflux, without radiographic 
evidence of chronic peptic esophagitis, and an otherwise 
normal barium swallow and upper GI series.  No evidence of 
gastric or peptic ulcer disease was found.

In January 2003, a VA examination for esophagus and hiatal 
hernia was conducted.  The report noted the veteran's 
complaints of worsening symptoms over the past two years.  
She reported occasional nausea, regurgitating ten times per 
week, burning in the chest and throat area, substernal pain, 
and dysphagia with solids and liquids.  For the last year and 
one-half, she reported incidents where it felt like things 
were lodged in her throat.  She denied any vomiting or arm 
pain, and there was no hematemesis or melena.  She also 
denied any disturbance after meals or hypoglycemic reactions.  
She reported taking Aciphex and Gaviscon on a daily basis for 
this condition.  Physical examination revealed that she was 
61 inches in height and weighed 178.8 pounds.  She reported 
that her pain level was 8.  Examination of the abdomen 
revealed it to be soft, rotund, with bowel sounds present.  
There was no tenderness in the abdomen except for the upper 
quadrant underneath the rib area.  The report concluded with 
a diagnoses of a small hiatal hernia and history of GERD, on 
medications, with reoccurring symptoms from nonsteroidal 
anti-inflammatory drug usage for lumbar pain.  

In May 2003, the veteran sought treatment for pain in the 
left upper quadrant of the abdomen.  She reported having a 
lot of gas, periods of diarrhea and also periods of 
constipation.  The report concluded with an impression of 
hiatal hernia, history of GERD, and history of left upper 
quadrant abdominal pain.  The examiner recommended that she 
undergo an esophagogastroduodenoscopy (EGD) and colonoscopy 
procedures.

In July 2003, the veteran underwent an EGD.  The report noted 
that the gastroscope was advanced to the second portion of 
the duodenum.  A small hiatal hernia was visualized.  There 
were no ulcers, polyps or tumors visualized at the esophagus, 
stomach or duodenum.  Mucosa appeared normal throughout, and 
there was no evidence of reflux esophagitis.  A colonoscopy 
was also performed at that time.  The report noted that the 
scope was advanced to the cecum, and revealed only normal 
findings.  The operative report concluded with diagnoses of 
hiatal hernia, small, and normal colonoscopy.  

In August 2003, the veteran reported having undergone 
gallbladder surgery the previous week, and the she had been 
doing better.  A February 2004 treatment report noted that 
physical examination of the veteran's abdomen revealed that 
it was soft and nontender.  

II.  Analysis

By letter dated in September 2003, and the April 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for an increased 
disability rating, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence previously received 
and requested to provide authorization for the release of any 
additional medical records which may be available.  The 
veteran was also requested to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The December 1999 rating decision, the May 2000 statement of 
the case (SOC), and the April 2004 SSOC, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim herein.  The April 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been given 
multiple VA examinations to determine the severity of her 
service-connected hiatal hernia.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claim and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004). When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's claim herein for an increased rating in excess 
of 10 percent for her service-connected hiatal hernia 
originated from the RO's decision granted service connection 
and assigned the initial disability rating for this 
condition. Thus, the claim herein stems from the initial 
rating assigned.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  
 
As a preliminary matter, the Board notes that certain 
provisions of the rating schedule for digestive system 
disorders were revised, effective July 2, 2001. 66 Fed. Reg. 
29,488 (May 31, 2001).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary. See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed, the terms of 38 C.F.R. 
§ 4.112 relating to weight loss were amended. Prior to July 
2001, minor weight loss or greater losses of weight for 
periods of brief duration were not considered of importance 
in rating.  Rather, weight loss became of importance where 
there was an appreciable loss that was sustained over a 
period of time.  In evaluating weight loss, generally, 
consideration was to be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicated that there had been a significant weight loss with 
inability to regain it despite appropriate therapy. 38 C.F.R. 
§ 4.112 (effective prior to July 2, 2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy. "Baseline 
weight" means the average weight for the two-year period 
preceding onset of the disease. 38 C.F.R. § 4.112 (effective 
after July 2, 2001).

Regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113 
(effective before and after July 2, 2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (effective before and after July 
2, 2001).  With these factors in mind, the Board will 
consider the service-connected digestive disabilities in this 
case under the various applicable diagnostic codes.

The veteran's hiatal hernia is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
hiatal hernia.  

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  If the 
condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted. A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity. Id.

In the present case, the evidence does not support a rating 
higher than 10 percent.  
An EDG in July 2003 indicated that the veteran had a small 
hiatal hernia.  An upper GI series without KUB, performed in 
January 2003, concluded with an impression of a small sliding 
hiatal hernia without gastroesophageal reflux, without 
radiographic evidence of chronic peptic esophagitis, and an 
otherwise normal barium swallow and upper GI series.  An 
upper GI series, performed in October 1997, also noted 
findings of a very small hiatal hernia.  

Outpatient treatment records indicated that medication and 
diet have kept the veteran's symptoms fairly well controlled.  
Through her testimony before the Board, and as noted in her 
treatment records and at her VA examinations, the veteran has 
reported worsening symptoms.  She reported occasional nausea, 
regurgitating ten times per week, burning in the chest and 
throat area, substernal pain, and dysphagia with solids and 
liquids.  She has also reported having felt like things were 
lodged in her throat.  She denied any vomiting, hypoglycemic 
reactions or arm pain, and there was no hematemesis or 
melena.   Despite these and other symptoms reported by the 
veteran, the clinical evidence showed only a small hiatal 
hernia and a history of gastroesophageal reflux disease.

The Board acknowledges that the veteran has described several 
symptoms that caused her discomfort; however, the clinical 
evidence does not support a finding that they occur with 
enough frequency or are of such severity as to produce 
considerable impairment of health.  In this regard, there is 
no evidence of malnutrition or anemia due to her symptoms.  
As further evidence, the veteran's weight has increased ten 
pounds since service connection for this condition was 
granted.  

In sum, the evidence shows that the hiatal hernia is not more 
than 10 percent disabling.  There have been no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's hiatal hernia has been 
other than 10 percent, and thus "staged ratings" are not in 
order.  See Fenderson, supra.  As the preponderance of the 
evidence is against the claim for an increased initial rating 
for hiatal hernia, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that the veteran's disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards. Id.


ORDER

A higher initial rating in excess of 10 percent for service-
connected hiatal hernia is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



